Citation Nr: 0007875	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-16 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of lead 
intoxication.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied the benefit sought on 
appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of a nexus between 
the claimed lead intoxication disorder and the veteran's 
period of active military service or some incident thereof. 


CONCLUSION OF LAW

The claim for service connection for residuals of lead 
intoxication is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran essentially claims that during service in his job 
as a fuel specialist he was exposed to lead.  In this case, 
the Board finds that the claim for service connection for a 
lead intoxication disorder is not well-grounded.  The Board 
notes that the medical evidence includes service medical 
records, private clinical reports, a VA psychiatric 
examination report, and lay statements.  However, there is 
absolutely no competent medical evidence of record that 
provided a nexus between the claimed lead intoxication 
disorder and the veteran's period of active service or any 
incident therein.  

Service medical records, including the April 1965 Medical 
Board examination report at discharge, contain no complaint, 
finding or diagnosis referable to a lead intoxication  
disorder.  The Board notes that the veteran's DD Form 214, 
Service Personnel Record shows that his specialty was fuel 
specialist.  Although the veteran was seen in October 1964 
after he had some fuel contact on his face with subsequent 
blisters around his lips, no finding or diagnosis referable 
to lead was made.  On physical examination at that time, 
scabs and scaling were noted, which were thought to be 
possibly secondary infection.  The diagnosis was that it did 
not look like herpes simplex.  A clinical note later that 
month noted that the problem had cleared up excellently with 
medication.  The report of a February 1965 examination 
indicates that the veteran was tested for lead, and no 
evidence of lead was found.  

Post-service medical records include numerous private 
treatment reports for the period from 1967 through 1996.  
These records show treatment and examination for various 
complaints and conditions.  However, the first medical record 
referable to a lead intoxication disorder is contained in a 
July 1994 private treatment record.  The record of that visit 
shows that he was seen at that time on recommendation of his 
employer to have his lead level checked because some of the 
veteran's other co-workers had been found to have high 
levels.  That report noted that the veteran worked in a 
radiator shop and was exposed to lead fumes and solder.  The 
veteran reported that he used a respirator but admitted to 
taking it off at times to do his job.  After examination, the 
assessment was that the veteran had a markedly elevated lead 
level.  Subsequent private medical records show findings of 
high blood lead levels, and assessments of lead intoxication.

The record shows that the veteran was first found to have 
high levels of lead in July 1994, when seen for suspected 
high lead levels due to exposure at his job.  The veteran 
admits that he worked in contact with lead at his job from 
1989 to 1997.  None of the competent medical evidence of 
record, however, shows that the veteran's lead intoxication 
disorder is related to service.  Thus, the claim is not 
plausible and, therefore, not well-grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

If the veteran were to rely solely on his own assertion, or 
that of other lay witnesses, that his present lead 
intoxication disorder is attributable to inservice exposure 
to lead or other incident of service, any such lay opinion 
would be insufficient evidence to support the claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions).

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a lead intoxication disorder.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of a 
current disorder, which is linked by a medical opinion 
linking any current findings with the veteran's military 
service would be helpful in establishing a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for residuals of lead intoxication is 
denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

